Citation Nr: 1233430	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO. 06-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including major depression, bipolar disorder and a mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO), which, in pertinent part, denied service connection for PTSD. 

The Board remanded this matter in January 2009 and October 2010 for further development. 

In the prior remands, the Board referred a pending claim of entitlement to a total disability evaluation based upon unemployability due to service-connected disability to the RO for appropriate action. This is again referred to the RO for appropriate action, as the RO appears to have not yet addressed this issue. The Board notes that the Veteran is currently not service-connected for any disabilities.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than a notification letter to the Veteran.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, including major depression, bipolar disorder and a mood disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A diagnosis of PTSD, which conforms to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
With regard to the claim for service connection, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim. Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, VA satisfied the VCAA duty to notify by way of a letter sent to the Veteran in August 2004 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter. Through the letter, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease. VA informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources. 

With respect to the Dingess requirements, in a March 2006 letter associated with the Virtual VA claims file, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. Although that notice was not provided until March 2006, the claim was subsequently readjudicated in a March 2010 supplemental statement of the case. Thus any timing error was cured by the readjudication of the claim.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has a duty to assist the Veteran in developing his claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and pertinent VA medical records. Although the RO requested records from the Vet Center in May and June of 2005, it did not receive those requested records. The RO informed the Veteran of the request and that it was his responsibility to obtain those records in a May 2005 letter. The Veteran has not provided those records. In a June 2005 letter, however, the Veteran's medical provider from the Vet Center provided information regarding the Veteran's treatment. The Veteran has not indicated that there exists any other records of  VA or private medical treatment relative to this claim that are not already in the claims file. The Board further notes that the development directed by the Board in the January 2009 and October 2010 Board Remands have been substantively accomplished. 

The RO/AMC requested that the Veteran provide additional information regarding his claimed stressors in October 2010. The Veteran did not provide any additional information to allow for the verification of his stressors, regarding the tank accident and race riot. The Board does note that the RO/AMC failed to correctly request information regarding the drug overdose stressor. The Board finds, however, that despite any problems with stressor verification, the April 2011 VA examiner found the Veteran to fail to meet DSM-IV criteria for a diagnosis of PTSD, as will be discussed in detail below. As such, the Veteran's claim fails regardless of whether his stressors can be verified. The Veteran is thus not prejudiced by any failures in regards to stressor verification.

Also in conjunction with the October 2010 Board Remand, the Veteran received a VA medical examination in April 2011. The VA examination provided specific medical opinions pertinent to the issue on appeal and findings sufficient to make a decision. Indeed, the Board notes that it had requested that the VA examiner provide an opinion as to the Veteran's PTSD and whether it was etiologically related to service. The VA examiner provided an opinion addressing the Veteran's claimed PTSD and explained how she reached her opinions.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the Veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows. If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul. 13, 2010) 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Medical Background

The Veteran's service treatment records do not document any complaints of, or treatment for, a psychiatric disorder. At his July 1975 separation examination, the examiner found the Veteran to be psychiatrically normal. In his report of medical history, the Veteran denied trouble sleeping, depression or excessive worry, loss of memory or amnesia and nervous trouble of any sort.

In an April 1999 VA clinical note report, the VA psychologist noted that the Veteran reported witnessing racial tension in service and witnessing the beating or shooting deaths of approximately 10 people. The examiner found the Veteran able to complete a standard battery of psychiatric self-assessment scales. The Veteran reported a history of being bored easily and frequent arrests as a teen (breaking and entering, car theft and drugs). 

The April 1999 VA psychologist found testing results to show clinically significant elevations on scales tapping somatic concerns, anger and hostility, suspiciousness of other and endorsement of odd thoughts and/or beliefs. The examiner found the Veteran's score to reflect elevated signs/symptoms of depression. 

The Veteran received a general VA examination in May 1999. The VA examiner noted that the Veteran received treatment for PTSD, hyperactive disorder and antisocial personality disorder. 

At an October 2003 VA psychiatric evaluation, the examiner noted that the Veteran had a previous diagnosis of PTSD. The Veteran reported that he began using alcohol and marijuana at age 15 and that prior to entering service his drug and alcohol use increased to taking LSD and benzos. The Veteran also reported that his drinking and drug use in service was quite heavy and following service he began using and dealing heroin, cocaine, amphetamines and LSD. The examiner found the Veteran to meet the criteria for alcohol dependence and to have endorsed a history of polysubstance abuse, possibly dependence. The examiner also noted that the Veteran himself questioned the diagnosis of PTSD "stating that although he did see a lot of racial discord in boot-camp, he does not think he has PTSD symptoms as a result."  The examiner diagnosed the Veteran with alcohol dependence and rule out PTSD, as well as rule out antisocial personality disorder. 

At a December 2003 private mental status examination, the Veteran denied any depression, but reported getting bored easily and being "reckless."  He also reported initial and middle insomnia. The Veteran reported no history of psychiatric treatment. The examiner found the Veteran's psychological testing to reveal no significant depressive symptoms and a moderate stress level. The Veteran reported symptoms consistent with PTSD from witnessing shooting deaths of people while stationed at Fort Hood in the early 1970s. The examiner, however, found the Veteran to not meet the full criteria for PTSD diagnosis on that examination. 

In a May 2004 VA psychiatry referral form, a VA physician noted that the Veteran had diagnoses including for depression, PTSD, substance abuse, alcohol abuse, antisocial personality disorder and nicotine dependence. 

Additionally, in a May 2004 VA mental health psychiatric consult note, the examiner noted that the Veteran requested "treatment for PTSD, but does not appear to meet stressor criteria for diagnosis."  The examiner diagnosed the Veteran with rule out bipolar disorder, addictive disorder and sedative/hypnotic abuse. The examiner further found the Veteran to have personality disorder/traits, including antisocial traits. 

In a September 2004 VA medical record, a nurse diagnosed the Veteran with PTSD, alcohol abuse and cocaine abuse, based on the Veteran's reports of symptoms. The nurse, however, did not indicate whether she diagnosed the Veteran with PTSD based on his meeting DSM-IV criteria. In a December 2004 mental status questionnaire, that same VA nurse noted diagnoses, including an Axis II diagnosis of PTSD.

In a June 2005 letter, however, a Vet Center therapist noted that the Veteran had symptoms of PTSD precipitated by stressful events during his military tour of duty at Ft. Hood, Texas. The examiner reported that seeing the body of his dead friend following that friend's drug overdose had led the Veteran to self medicate with heavy alcohol consumption and eventually repeated heroin use. 

Subsequent VA medical records documented diagnoses of and treatment for PTSD. For example, in a May 18, 2005 record, an examiner noted that the Veteran had a past diagnosis of PTSD. The Veteran received another diagnosis of PTSD in September 2005. In an April 16, 2006 VA medical record, a medical provider found the Veteran to have PTSD. An April 17, VA psychiatric evaluation noted a diagnosis of chronic PTSD.

The Veteran received a VA examination in April 2011, which included a claims file review. In the previous Board remand, the Board requested that the VA examiner diagnose and identify all existing psychiatric disorders. The examiner noted that the Veteran did not currently receive treatment for a mental disorder, though he reported symptoms present during the past year. The examiner also noted that the Veteran had a history of being disciplined in service. The Veteran reported PTSD symptoms including recurrent distressing dreams of the event and difficulty falling or staying asleep.

The April 2011 VA examiner found the Veteran to not meet the DSM-IV stressor criterion for PTSD. Instead, the VA examiner diagnosed the Veteran with polysubstance abuse, in partial remission, in a controlled environment, and antisocial personality disorder, by history.

The April 2011 VA examiner found that the Veteran did not meet DSM-IV criteria for PTSD, though the examiner noted consideration of the Veteran's reported stressors of the death of his fellow soldier by drug overdose, a race riot, and the death of a soldier run over by a tank during training. The examiner found such stressors to not be related to hostile military and/or terrorist activity.

The April 2011 VA examiner then explained that the Veteran reported re-experiencing his trauma through nightmares. The examiner, however, found the nature, scope and severity of his reported symptoms of avoidance and hyperarousal failed to meet the clinical threshold required for a diagnosis of PTSD. The only diagnoses the examiner found the Veteran to meet the DSM-IV criteria for were for poly substance abuse, in partial sustained remission. The examiner also found the Veteran to likely meet the criteria for a personality disorder. The examiner noted that the Veteran had a long history of alcohol and legal difficulties, which pre-dated his service, and found that it was unlikely that substance use and personality difficulties were due to military service. 

Merits of the Claim
 
The Veteran contends that he developed PTSD in service. In a May 2004 statement, he reported that on September 26, 1974, he saw his friend's dead body after a drug overdose. In his August 2005 notice of disagreement, the Veteran clarified that the incident took place on or about September or October 1973 and clarified the name of the decedent as J.A. He also reported that he "could never remember being the same after that incident."  In an October 2007 VA medical record, the Veteran raised a new stressor of being involved in a race riot while at Fort Hood and witnessing a soldier asleep in a field get run over by a tank. The Veteran, however, has not provided any specific time frames as to the latter two stressors.

In this case, the Veteran's claimed stressors all occurred within the United States and did not involve combat or fear of hostile military or terrorist action. As such, the Veteran's stressors still require verification for PTSD purposes. Any lay evidence provided would thus need to be corroborated for stressor verification purposes.

The RO provided a request to the Defense Personnel Records Image Retrieval System to attempt to verify the Veteran's reported stressor. In a September 2009 memorandum, the RO/AMC formally found that it lacked information required to verify the Veteran's stressors to the U.S. Army and Joint Services Records Research Center (JSRRC). The Veteran did not provide any specific information for the purposes of verifying his reports of a fellow soldier being run over by a tank while sleeping in a field or the claimed race riot. As previously noted, VA has also not verified the Veteran's report of the death of his friend due to an overdose. The Board finds, however, that regardless of lack of verification of the Veteran's claimed stressors, the Veteran does not have a diagnosis of PTSD, in accordance with the criteria listed in the DSM-IV. The Veteran thus fails the first element of 38 C.F.R. § 3.304(f) because a diagnosis of PTSD, in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the DSM-IV), is not demonstrated by the evidence of record.

In considering the question of whether the Veteran has PTSD according to DSM IV criteria, the Board acknowledges that some VA medical records (from October 2003, May 2004, September 2004, December 2004, May 2005, September 2005 and April 2006) show past diagnoses of PTSD. The Board finds such diagnoses to have no probative value as they do not clearly document that the Veteran has an Axis I diagnosis of PTSD meeting the criteria of the DSM IV. Additionally, none of those records indicate that a medical professional took full consideration of the Veteran's claimed stressors in reference to any diagnosis. For example, although the April 17, 2006 psychiatric evaluation included a diagnosis of PTSD, the examiner did not indicate consideration of the Veteran's actual stressor and just noted that the Veteran had a "history of trauma in service". 

Furthermore, the other records of evidence (such as the June 2005 Vet Center letter) at most only noted findings of PTSD symptoms, which is not a diagnosis of PTSD in accordance with DSM IV criteria. The evidence instead repeatedly shows that medical providers found the Veteran to not meet the criteria for a diagnosis of PTSD. The December 2003 private mental status examiner found the Veteran to not meet the full criteria for PTSD diagnosis. The May 2004 VA mental health psychiatric consult provider similarly noted past treatment for PTSD, but that the Veteran did not meet the stressor criteria for a diagnosis. 

As indicated above, the only medical evidence of record to fully and clearly attempt to determine whether the Veteran meets a diagnosis of PTSD under DSM IV criteria is the April 2011 VA examination. 

The April 2011 VA examiner found that the Veteran did not meet DSM-IV criteria for PTSD. Even after consideration of the Veteran's unverified stressors of the death of his fellow soldier by drug overdose, a race riot, and the death of a soldier run over by a tank during training, the VA examiner found that the nature, scope and severity of the Veteran's reported symptoms failed to meet the clinical threshold required for a diagnosis of PTSD. 

After reviewing all of the evidence of record the Board finds that the April 2011 VA examination report is the most probative medical opinion of record and is entitled to significant weight. To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Here, the April 2011 VA examiner relied on a complete and thorough review of the Veteran's record, including the lay and medical evidence, as contained in the claims file, and the report was the product of a very thorough interview and examination of the Veteran and review all of the evidence pertinent to the Veteran's account of his stressors. The conclusion reached by the VA examiner considered and addressed each of the Veteran's claimed in-service experiences and still found that the Veteran did not meet the criteria for a diagnosis of PTSD. The April 2011 medical opinion contains the Stefl criteria, and hence the Board finds this medical opinion to be highly probative.  The Board further notes that none of the other medical evidence of record provided as thorough a review of the medical evidence or specific evaluation of each the Veteran's stressors in conjunction with an analysis of DSM IV criteria. 

Although the Veteran has contended that he experiences PTSD, he is not, as a layperson, competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998). The Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics and its relationship to other items of evidence. Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The April 2011 VA examiner provided the most probative and competent medical evidence of record. The VA examiner specifically found that the Veteran does not have a diagnosis of PTSD in accordance with the criteria listed in DSM-IV. There is no similarly probative and competent evidence within the claims file of a diagnosis of PTSD in accordance with the DSM IV criteria. The Board thus finds that the claim for service connection for PTSD fails on the basis that all three elements for service connection under 38 C.F.R. § 3.304(f) have not been met. As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for service connection for PTSD is denied. 


ORDER

Service connection for PTSD is denied.


REMAND

As indicated above, the evidence of record does reflect diagnoses of major depression, bipolar disorder and a mood disorder. 

The Veteran received a VA examination in April 2011 to determine if he had PTSD or any other acquired psychiatric disorders due to service. Although the April 2011 VA examiner addressed the question of whether the Veteran has PTSD due to service, the VA examiner did not directly address whether the Veteran had any other psychiatric disorders due to service. 

As the Veteran's original claim for service connection encompassed the issue of entitlement to service connection for acquired psychiatric disorders other than PTSD, a clarifying opinion is necessary in regard to his other prior diagnosed disorders of major depression, bipolar disorder and a mood disorder. See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board also notes that the last VA medical records associated with the claims file were from April 2009 and that the record indicates that the Veteran receives continuing treatment from VA. Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from April 2009 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. Upon completion of the above, the RO/AMC should request that the April 2011 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an opinion as to whether a psychiatric disorder other than PTSD, to specifically include major depression, bipolar disorder and a mood disorder, is likely related to the Veteran's military service.

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a psychiatric disorder other than PTSD, and if so what psychiatric disorder(s) does he have under DSM-IV standards?  

b) If the examiner finds that the Veteran does have a psychiatric disorder, other than PTSD, did the Veteran's non-PTSD, psychiatric disorder(s) (1) have its onset during service; or, (2) was the non-PTSD, psychiatric disorder(s) caused by an incident or event that occurred during service, as opposed to any stressful incidents that took place after service; or, (3) was the non-PTSD, psychiatric disorder(s) manifested within one year after the Veteran's discharge from service in October 1975?

For purposes of the opinion being sought, the examiner should specifically consider the following:

* there are VA medical records, private medical records, and statements of record pertaining to psychiatric problems over the years, including prior diagnoses of major depressive disorder (in a February 1999 private medical record), bipolar disorder (in an August 2007 VA medical record) and a mood disorder (in a December 2004 private medical record)  

A complete explanation must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


